RakNes, J.
The plaintiff in error was convicted of the-crime of larceny, and from a judgment entered upon the verdict of guilty he prosecutes a writ of error in this court. The sole ground relied upon for a reversal of such judgment is that the evidence was not sufficient to support tire verdict.. “If there is any credible evidence which in any reasonable view supports a verdict it cannot be disturbed on appeal.” Lam Yee v. State, 132 Wis. 527, 529, 112 N. W. 425, and cases cited. A careful examination of the testimony convinces us that there is sufficient evidence in the record to-support the verdict, having in mind the rule quoted. No useful purpose would be served by summarizing- such evidence in this opinion. .
By the Court. — Judgment affirmed.